#26373, #26374-a-GAS
2014 S.D. 9

                        IN THE SUPREME COURT
                                OF THE
                       STATE OF SOUTH DAKOTA

                                ****
                               (#26373)

L&L PARTNERSHIP a/k/a LUTZ
AND LAIDLAW PARTNERSHIP a/k/a
LUTZ-LAIDLAW PARTNERSHIP,
MARVIN LUTZ, GENERAL PARTNER,                Plaintiffs,

     v.

ROCK CREEK FARMS,                            Defendant and Appellant,

     and

MICHAEL ARNOLDY; ANN ARNOLDY,                Defendants and Appellees,

     and

DAVID M. FINNEMAN; CONNIE S. FINNEMAN;
TOM J. WIPF; JOHNNY JAY WIPF d/b/a WIPF
FARMS; JOANN WIPF; RABO AGRIFINANCE, INC.
f/k/a AG SERVICES OF AMERICA, INC. and RABO
AGSERVICES, INC.; SHEEHAN MACK SALES AND
EQUIPMENT, INC.; FARM CAPITAL COMPANY,
LLC., DANIEL R. MAHONEY; PORTFOLIO RECOVERY
ASSOCIATES, PRA III LLC; PFISTER HYBRID
CORN CO.; KAUP SEED & FERTILIZER, INC.;
JOYCE M. WOLKEN; CHARLES W. WOLKEN;
STAN ANDERSON; DENNIS ANDERSON; KENT
KJERSTAD; U.S. BANCORP EQUIPMENT
FINANCE, INC.; KENCO INC. d/b/a WARNE
CHEMICAL & EQUIPMENT COMPANY; DOUG
KROEPLIN AG SERVICES, INC.; CREDICO, INC. d/b/a
CREDIT COLLECTIONS BUREAU; SCOT D.
EISENBRAUN; MELODY EISENBRAUN; BART
CHENEY; HAL OBERLANDER; KEI OBERLANDER;
RAY S. OLSEN; PATRICK X. TRASK; ROSE MARY
TRASK; PENNINGTON COUNTY, SOUTH DAKOTA;
MEADE COUNTY, SOUTH DAKOTA; and THE
UNITED STATES OF AMERICA,
                                             Defendants.

                                            ARGUED JANUARY 14, 2014
                                            OPINION FILED 02/19/14
---------------------------------------------------------------------------------------------------------------------
                                                    (#26374)

L&L PARTNERSHIP a/k/a LUTZ AND
LAIDLAW PARTNERSHIP a/k/a
LUTZ-LAIDLAW PARTNERSHIP,
MARVIN LUTZ, GENERAL PARTNER,                                                Plaintiffs,

        v.

DAVID M. FINNEMAN and
CONNIE S. FINNEMAN,                                                          Defendants and Appellants,

        and

MICHAEL ARNOLDY; ANN ARNOLDY,                                                Defendants and Appellees,

        and

ROCK CREEK FARMS, SUCCESSORS IN INTEREST
TO DAVID M. FINNEMAN AND CONNIE S.
FINNEMAN; TOM J. WIPF; JOHNNY JAY
WIPF d/b/a WIPF FARMS; JOANN WIPF; RABO
AGRIFINANCE, INC. f/k/a AG SERVICES OF
AMERICA, INC. and RABO AGSERVICES, INC.;
SHEEHAN MACK SALES AND EQUIPMENT, INC.;
FARM CAPITAL COMPANY, LLC., DANIEL R. MAHONEY;
PORTFOLIO RECOVERY ASSOCIATES, PRA III
LLC; PFISTER HYBRID CORN CO.; KAUP SEED &
FERTILIZER, INC.; JOYCE M. WOLKEN; CHARLES
W. WOLKEN; STAN ANDERSON; DENNIS ANDERSON;
KENT KJERSTAD; U.S. BANCORP EQUIPMENT
FINANCE, INC.; KENCO INC. d/b/a WARNE
CHEMICAL & EQUIPMENT COMPANY; DOUG
KROEPLIN AG SERVICES, INC.; CREDICO, INC.
d/b/a CREDIT COLLECTIONS BUREAU; SCOT D.
EISENBRAUN; MELODY EISENBRAUN; BART
CHENEY; HAL OBERLANDER; KEI OBERLANDER;
RAY S. OLSEN; PATRICK X. TRASK; ROSE MARY
TRASK; PENNINGTON COUNTY, SOUTH DAKOTA;
MEADE COUNTY, SOUTH DAKOTA; and THE
UNITED STATES OF AMERICA,                  Defendants.

                                                     ****

                          APPEAL FROM THE CIRCUIT COURT OF
                            THE SEVENTH JUDICIAL CIRCUIT
                          PENNINGTON COUNTY, SOUTH DAKOTA

                                                     ****
                                (#26373, #26374)

                  THE HONORABLE JAMES W. ANDERSON
                            Retired Judge

                                     ****

                                   (#26373)
STEVEN W. SANFORD
Cadwell, Sanford, Deibert & Garry, LLP
Sioux Falls, South Dakota

and

BRIAN UTZMAN
Smoot & Utzman, PC
Rapid City, South Dakota
                                                   Attorneys for defendant
                                                   and appellant.

ROBERT R. SCHAUB
Sundall, Schaub & Fox, PC
Chamberlain, South Dakota

and

VINCE M. ROCHE
Davenport, Evans, Hurwitz & Smith, LLP
Sioux Falls, South Dakota                          Attorneys for defendants
                                                   and appellees.


                                   (#26374)
JAMES P. HURLEY
Bangs, McCullen, Butler, Foye
  & Simmons, LLP
Rapid City, South Dakota                           Attorneys for defendants
                                                   and appellants.

ROBERT R. SCHAUB
Sundall, Schaub & Fox, PC
Chamberlain, South Dakota

and

VINCE M. ROCHE
ELIZABETH S. HERTZ
Davenport, Evans, Hurwitz & Smith, LLP
Sioux Falls, South Dakota                          Attorneys for defendants
                                                   and appellees.
#26373, #26374

SEVERSON, Justice

[¶1.]         David and Connie Finneman (Finnemans) (Appeal No. 26374) and

Rock Creek Farms Partnership (RCF) (Appeal No. 26373), collectively referred to as

Appellants, appeal the circuit court’s decision granting Ann Arnoldy (Arnoldy)

equitable ownership of the real estate outlined in two contracts for deed. We

affirm. 1

                                      Background

[¶2.]         This appeal is part of a continuing dispute between Appellants and

Arnoldy concerning the ownership of 16,700 acres of farmland in Pennington and

Meade Counties. 2 The Finnemans owned 16,700 acres of land. Of those acres,

7,500 were owned in fee simple and 9,200 were purchased via contract for deed from

L&L Partnership (L&L). The first contract for deed, dated April 29, 1996, was for

6,950 acres; the second, dated October 13, 1999, was for 2,250 acres. Finnemans

encumbered their interest in all the land except 200 acres of the contracts for deed

property with two mortgages, one to Rabo Agrifinance, Inc. (Rabo), and an inferior

mortgage to FarmPro Services, Inc. (FarmPro). In May 2007, Finnemans used a

quit claim deed to transfer their interests in all the property to RCF, which included




1.      Because Appellants’ interests are aligned in Appeal No. 26373 and Appeal
        No. 26374, we combine our analysis of the issues presented in both appeals
        into a single, written opinion.

2.      For clarity, all references to the number of acres throughout the opinion are
        approximations.


                                          -1-
#26373, #26374

Finnemans and other outside investors as partners. 3 While L&L’s foreclosure on

the contracts for deed is the subject of this appeal, the two mortgages of Rabo and

FarmPro have been the subject of four previous appeals to this Court. 4

[¶3.]         FarmPro foreclosed on its mortgage in 2000 and received a final

judgment in 2003. 5 A sheriff’s sale was held in 2006. In 2007, Michael Arnoldy and

Ann Arnoldy, brother and sister, purchased a number of judgments and redeemed

the land as creditors. A Finneman associate, Daniel Mahoney, redeemed the land

from Michael Arnoldy under two judgments the Arnoldys believed were fraudulent.

Ann Arnoldy then redeemed from Mahoney. RCF and Finnemans then purported to

exercise the owner’s right of redemption. In October 2008, Arnoldys filed a

declaratory judgment action based on the alleged fraud surrounding the Mahoney

redemption. The circuit court granted summary judgment in favor of Arnoldys in

January 2010. RCF and Finnemans appealed to this Court in Arnoldy I, 2010 S.D.
89, 791 N.W.2d 645.

[¶4.]         While Arnoldy I was pending in circuit court, Rabo foreclosed on its

mortgage in July 2009. In its pleadings, Rabo asserted that Finnemans had waived



3.      In May 2010, a Statement of Dissociation was filed with the South Dakota
        Secretary of State that stated Finnemans were no longer partners in RCF.

4.      Arnoldy v. Mahoney (Arnoldy I), 2010 S.D. 89, 791 N.W.2d 645; Rabo
        Agrifinance, Inc. v. Rock Creek Farms (Rabo I), 2012 S.D. 20, 813 N.W.2d
122; Rabo Agrifinance, Inc. v. Rock Creek Farms (Rabo II), 2013 S.D. 64, 836
N.W.2d 631; Arnoldy v. Finneman (Arnoldy II), Appeal #26031
        (unpublished/dismissed by Rabo II, 2013 S.D. 64, ¶ 29 n.8, 836 N.W.2d at
        641, n.8).

5.      For a full recitation of the facts of this case see Arnoldy v. Mahoney, 2010
S.D. 89, 791 N.W.2d 645 (Arnoldy I).

                                           -2-
#26373, #26374

the owner’s right of redemption in a previous modification to the loan. Rabo moved

for judgment on the pleadings, which Judge Delaney granted. While Judge

Delaney’s January 15, 2010 order stated that Rabo’s motion for judgment on the

pleadings would be granted in all respects, the corresponding judgment added a

clause not alleged in the pleadings stating that RCF had the owner’s right of

redemption.

[¶5.]         On December 1, 2010, in Arnoldy I, we reversed the circuit court’s

grant of summary judgment because the circuit court erred in handling the in

camera review of Defendant’s client files and genuine issues of material fact

precluded summary judgment on Arnoldy’s claims of delay, fraud, deceit, and

whether Defendants complied with the confession of judgment statute. 2010 S.D.
89, ¶¶ 31-48, 791 N.W.2d at 656-61. The case was reassigned to Judge Anderson.

After the remand of Arnoldy I, RCF and Finnemans moved for summary judgment,

arguing that the language used in Judge Delaney’s January 15, 2010 order granting

RCF the owner’s right of redemption in the Rabo foreclosure was res judicata in

Arnoldy I. Judge Anderson agreed and granted RCF and Finnemans summary

judgment in April 2011. Arnoldy appealed that judgment to this Court in Arnoldy

II.

[¶6.]         At approximately the same time that Arnoldy filed her appeal in

Arnoldy II, she also moved the Rabo foreclosure court, pursuant to SDCL 15-6-60(b)

(Rule 60(b)), to set aside the January 15, 2010 order granting RCF the owner’s right

of redemption. The circuit court agreed and Judge Delaney in his May 26, 2011

order granted Arnoldy’s Rule 60(b) motion, partially vacated the January 15, 2010


                                         -3-
#26373, #26374

order that granted RCF the owner’s right of redemption, and granted the right of

redemption to Arnoldy. Arnoldy received a sheriff’s deed to the property covered by

the Rabo mortgage, including all but 200 acres of the contracts for deed land, on

June 2, 2011. RCF and Finnemans appealed Judge Delaney’s May 26, 2011 order to

this Court in Rabo I, 2012 S.D. 20, 813 N.W.2d 122.

[¶7.]        In March 2010, while the appeal of Arnoldy I was pending and prior to

Arnoldy’s Rule 60(b) motion in the Rabo foreclosure to set aside the January 15,

2010 order, L&L commenced its foreclosure proceedings on the contracts for deed.

The case went to trial in July 2011, after Arnoldy I had been decided and while the

appeal of Rabo I was pending. At the conclusion of the trial, the circuit court made

findings on the amount L&L was owed under the contracts for deed and delayed the

ruling on who had the right to cure the contracts for deed default until after Rabo I

was decided. In Rabo I, we dismissed the appeal for failure to serve notice of appeal

on the United States as a party defendant. Rabo I, 2012 S.D. 20, ¶¶ 6-20, 813
N.W.2d at 125-30.

[¶8.]        In response to our dismissal of the claims in Rabo I, RCF and

Finnemans filed Rule 60(b) motions in attempt to again address the issues

originally raised in Rabo I. The motions were denied and RCF and Finnemans

appealed. Our decision in Rabo II affirmed the circuit court’s denial of the Rule

60(b) motions. Rabo II, 2013 S.D. 64, ¶ 29, 836 N.W.2d 631, 641. As a result of our

decision in Rabo II, Judge Delaney’s May 26, 2011 order granting Arnoldy the right

of redemption to the mortgaged property remained in effect, and Arnoldy II was

dismissed. Id. n.8.


                                         -4-
#26373, #26374

[¶9.]        Shortly after Rabo I was decided, the circuit court ruled on the L&L

foreclosure granting Arnoldy equitable ownership of the real estate described in the

contracts for deed and the right to cure the contracts for deed default under SDCL

21-50-3. The circuit court also substituted Arnoldy for RCF in the litigation. RCF

and Finnemans now appeal to this Court raising three issues:

             1.        Whether the circuit court erred in granting Arnoldy
                       equitable ownership of the real estate in the contracts for
                       deed and the right to cure the contracts for deed default
                       under SDCL 21-50-3.

             2.        Whether the circuit court erred in denying Appellants’
                       motion to vacate the sheriff’s deed.

             3.        Whether the circuit court erred in substituting Arnoldy
                       for Rock Creek Farms.

                                   Standard of Review

[¶10.]       We review conclusions of law de novo. Eagle Ridge Estates

Homeowners Ass’n, Inc. v. Anderson, 2013 S.D. 21, ¶ 13, 827 N.W.2d 859, 864. A

circuit court’s decision to substitute parties is reviewed for abuse of discretion.

SDCL 15-6-25(c) (“In case of any transfer of interest, the action may be continued by

or against the original party . . . .” (emphasis added)); Mortg. Elec. Registration Sys.,

Inc. v. Saunders, 2 A.3d 289, 297 (Me. 2010); ELCA Enters., Inc. v. Sisco Equip.

Rental & Sales, Inc., 53 F.3d 186, 190 (8th Cir. 1995). “An abuse of discretion is a

discretion exercised to an end or purpose not justified by, and clearly against,

reason and evidence.” Roth v. Haag, 2013 S.D. 48, ¶ 11, 834 N.W.2d 337, 340

(citations omitted).




                                            -5-
#26373, #26374

                                        Analysis

[¶11.]         1.    Whether the circuit court erred in granting Arnoldy equitable
                     ownership of the real estate in the contracts for deed and the
                     right to cure the contracts for deed default under SDCL 21-50-3.

[¶12.]         As a result of Judge Delaney’s May 26, 2011 order and our decisions in

Rabo I and Rabo II, Arnoldy was granted the owner’s right of redemption to all the

property subject to the Rabo mortgage, which included the contracts for deed land.

Prior to this appeal, Arnoldy redeemed all the mortgaged property and received the

sheriff’s deed to the same. Appellants concede that Arnoldy is the owner of the

7,500 acres not covered by the contracts for deed, but argue that only Finnemans,

as original vendee to the contracts for deed, and their assignee RCF, have the right

to cure the default and comply with the terms of the contracts for deed. 6 We

disagree.

[¶13.]         “In a contract for deed, the installment vendor maintains ‘legal title to

the property while the vendee holds equitable title and has the right to use and

possession of the property.’” Anderson v. Aesoph, 2005 S.D. 56, ¶ 21, 697 N.W.2d
25, 31 (quoting First Fed. Sav. & Loan Ass’n of Storm Lake v. Lovett, 318 N.W.2d
133, 135 (S.D. 1982)). The equitable title held by the contract vendee is

transferrable by operation of law or by an instrument in writing. Id.; SDCL 43-25-

1. Further, “[a]ny interest in real property which is capable of being transferred



6.       In Anderson v. Aesoph, 2005 S.D. 56, 697 N.W.2d 25, and BankWest, N.A. v.
         Groseclose, 535 N.W.2d 860 (S.D. 1995), we referred to the statutory right to
         comply with the terms of the contract for deed upon default as a right to
         redeem. We retract that terminology in this opinion to better align our
         writing with SDCL 21-50-3 and differentiate a contract vendee’s right to cure
         the default from other statutory redemption rights in our code.

                                           -6-
#26373, #26374

may be mortgaged.” SDCL 44-8-1.1. Once mortgaged and after foreclosure,

redemption, lapse of all other redemption rights, and issuance of the sheriff’s deed,

the purchaser at the foreclosure sale becomes the owner of any rights held by

mortgagor or the mortgagor’s assignees. SDCL 21-47-24 (“At the expiration of the

time for the redemption of such mortgaged premises, if the same is not redeemed,

the person . . . making the sale . . . must make to the purchaser . . . a deed . . . to

such premises which shall vest in the purchaser . . . the same estate that was vested

in the mortgagor at the time of the execution and delivery of the mortgage . . . ; and

such deed shall be as valid as if executed by the mortgagor and mortgagee, and

shall be a complete bar against each of them . . . .”); Farr v. Semmler, 24 S.D. 290,

123 N.W. 835, 837 (1909) (stating that actual title to foreclosed property does not

transfer to the purchaser until the sheriff’s deed is issued); Norman v. Dougan, 208
N.W. 366, 368 (Iowa 1926) (citations omitted) (“[A] sheriff’s deed gives to the

grantee all rights which the judgment debtor had in the premises. The deed is a

statutory conveyance of title, and the grantee takes the same title as though he

were a purchaser at the same date from the judgment debtor himself.”)

[¶14.]        Appellants agree equitable title can be mortgaged, but argue that the

right to cure a contract for deed default held under equitable title cannot be

mortgaged nor involuntary transferred. Appellants cite to SDCL 21-50-3, which

reads in relevant part, “the court shall have power to and by its judgment shall fix

the time within which the party or parties in default must comply with the terms of

[the] contract[.]” (Emphasis added.) Appellants reason that the “party or parties in

default” language of the statute affords only the original contract vendee or any


                                            -7-
#26373, #26374

voluntary transferee, as parties to the contract, the right to cure a contract for deed

default.

[¶15.]       We are not persuaded that the cure rights afforded by SDCL 21-50-3

and held under equitable title cannot be mortgaged and involuntarily transferred.

Under our case law, when a party transfers its equitable title, the right to comply

with the terms of the contract upon default is transferred with it. Aesoph, 2005
S.D. 56, ¶ 25, 697 N.W.2d at 33 (“[Assignor] effected a valid assignment to

[assignee] of all his interests and rights under the contract for deed, including the

right to redeem the contract upon default.”). This applies to both voluntary and

involuntary transfers because in both instances the transferee becomes the contract

vendee. The contract vendee, as the party to the contract, is given the right to cure

the contract upon default. SDCL 21-50-3.

[¶16.]       In the instant case, Appellants had an equitable interest in 9,200 acres

of land under the 1996 and 1999 contracts for deed and a legal interest in the other

7,500 acres of land. Appellants mortgaged their interest in 16,500 of the 16,700

acres to Rabo. Rabo subsequently foreclosed on all 16,500 acres under SDCL

chapter 21-47. Arnoldy then redeemed the mortgaged property pursuant to SDCL

chapter 21-52. As a result of the Rabo foreclosure, Arnoldy’s redemption, lapse of

all other statutory redemption rights, Arnoldy’s receipt of the sheriff’s deed to the

16,500 acres, and our decisions in Rabo I and Rabo II, Appellants’ legal title of the

7,500 acres and equitable title of the 9,000 acres were transferred to Arnoldy.

Appellants lost all of their equitable rights in the Rabo foreclosure and are no

longer the “party in default” as contemplated by SDCL 21-50-3. Although subject to


                                          -8-
#26373, #26374

the conditions of the contracts for deed, Arnoldy now possesses, by operation of law,

equitable title of the real estate in the contracts for deed, which includes the right

to use and possession of the land, and by implication, the right to transfer the

property and any right to comply with the terms of the contract upon default.

Aesoph, 2005 S.D. 56, ¶ 23, 697 N.W.2d at 32; SDCL 21-50-3.

[¶17.]       If we adopted Appellants’ interpretation of SDCL 21-50-3, contract

vendees could escape liability on all liens attached to their equitable title. In a

mortgage foreclosure action, redemption by the mortgagor extinguishes the

foreclosing mortgage but “leaves the property subject to junior liens.” Rist v.

Andersen, 70 S.D. 579, 19 N.W.2d 833, 835 (1945). If the mortgagor does not

redeem, a sheriff’s deed resulting from the foreclosure sale conveys a title free and

clear of junior liens. Kruse v. State, 73 S.D. 49, 38 N.W.2d 925, 928 (1949) (citation

omitted). Applying Appellants’ theory in the instant case leaves us with an

untenable result. First, RCF mortgages its equitable title to Rabo. Upon default,

Rabo forecloses on the equitable title. After the foreclosure sale, Rabo’s interest is

satisfied and all junior lien creditors are extinguished. Then, at any time after the

foreclosure proceedings are complete, RCF cures the contract for deed default and

becomes the owner of the property in fee, effectively extinguishing Rabo’s lien and

all junior liens that were attached to the equitable title. This interpretation of the

statute has no basis in law or equity. Therefore, when Appellants were

unsuccessful in redeeming their equitable title in the Rabo foreclosure, their

equitable ownership of the property and all the rights under the contract for deed,

including the right to cure any default, were transferred to Arnoldy.


                                           -9-
#26373, #26374

[¶18.]        2.     Whether the circuit court erred in denying Appellants’ motion to
                     vacate the sheriff’s deed.

[¶19.]        Appellants argue that the June 2, 2011 sheriff’s deed issued to Arnoldy

as a result of her redemption in the Rabo foreclosure “violated the basic

requirements of due process” because it was a “secret deed . . . prepared, signed, and

filed without any prior notice and opportunity to be heard.” We disagree.

Appellants’ argument incorrectly aligns the deprivation of property with the

issuance of the sheriff’s deed rather than the May 26, 2011 order that granted

Arnoldy the owner’s right of redemption. The issuance of a sheriff’s deed is a

ministerial act required to complete a transfer of title. SDCL 21-47-24 (providing

that “the person . . . making the sale . . . must make to the purchaser . . . a deed . . .”

(emphasis added)); State v. Herman, 161 N.W. 1017, 1019 (N.D. 1917) (“This

interest passed completely to the purchaser at the execution sale, and the only

thing that remained to be done was the ministerial act on the part of the sheriff of

executing the formal instrument of transfer.”). Arnoldy’s receipt of the sheriff’s

deed was the required ministerial act of completing transfer resulting from the May

26, 2011 order. Further, there is no statutory mandate requiring a hearing or

judicial approval before the issuance of a sheriff’s deed. Accordingly, any violation

Appellants advance must be in reference to the May 26, 2011 order. Appellants cite

no facts regarding lack of notice or opportunity to be heard prior to the order.

Appellants received ample notice and opportunity to make arguments at various

motion hearings prior to the order and therefore, were provided adequate due

process.



                                           -10-
#26373, #26374

[¶20.]         3.     Whether the circuit court erred in substituting Arnoldy for Rock
                      Creek Farms

[¶21.]         The circuit court concluded that “Ann Arnoldy is substituted for the

defendants, Rock Creek Farms Partnership, whose interest in the land has been

extinguished by virtue of the issuance of the sheriff’s deed and the decision of [Rabo

I].” 7 Procedural error only necessitates reversal when it has an effect on the final

result and adversely affects the rights of the party assigning the error. Tri-State

Co. of Minn. v. Bollinger, 476 N.W.2d 697, 700 (S.D. 1991); K&E Land and Cattle,

Inc. v. Mayer, 330 N.W.2d 529, 533 (S.D. 1983).

[¶22.]         Appellants first argue SDCL 15-6-25(c) (Rule 25(c)) is inapplicable

because Arnoldy’s sheriff’s deed is invalid and RCF did not transfer its right to cure

the contracts for deed. For the reasons already stated, we disagree. Appellants

further argue that the circuit court altered their substantive rights and committed

reversible error when, without noticed hearing, it substituted RCF even though

Arnoldy moved to be substituted for CLW, Rabo’s successor in interest. Because the

substitution did not alter Appellants’ substantive rights, we disagree. 8




7.       SDCL 15-6-25(c) (Rule 25(c)) reads in relevant part, “In case of any transfer
         of interest, the action may be continued by or against the original party,
         unless the court upon motion directs the person to whom the interest is
         transferred to be substituted in the action or joined with the original party.”

         Arnoldy was only substituted for RCF. Finnemans retained interest in the
         litigation as holders of the right to cure the default to the 200 acres not
         mortgaged to Rabo.

8.       Whether Arnoldy made an adequate request for relief in her motion to
         substitute parties and properly served Appellants is not dispositive of the
         outcome of this issue and therefore, we decline to address it.

                                            -11-
#26373, #26374

[¶23.]       Under Rule 25(c), a transferee may be substituted for the original

party, or “the case may be continued against the original defendant and the

judgment will be binding” on the transferee even if the transferee is not named in

the lawsuit. Luxliner P.L. Exp., Co. v. RDI/Luxliner, Inc., 13 F.3d 69, 71 (3rd Cir.

1993) (citation omitted); SDCL 15-6-25(c). As a result, substitution “does not

ordinarily alter the substantive rights of parties[.]” Id. Rather, substitution is “a

procedural device designed to facilitate the conduct of a case . . . .” Id. at 71-72.;

ELCA Enters., 53 F.3d at 191 (“The rule is designed to allow an action to continue

unabated when an interest in a lawsuit suit changes hands, rather than requiring

initiation of an entirely new lawsuit.” (internal quotations and citation omitted)).

[¶24.]       Here, the circuit court’s substitution of Arnoldy for RCF did not alter

RCF’s substantive rights in the litigation. Rather, the substantive rights were

altered as a result of the circuit court’s ruling that Arnoldy has equitable ownership

of the real estate in the contracts for deed. Aside from its right to appeal the circuit

court’s decision, RCF no longer has any substantive rights in future litigation

because it no longer holds any property interest. In its discretion, the circuit court

used substitution as a procedural device for the purpose of facilitating the litigation.

Our affirmance of the circuit court’s legal conclusions regarding who possesses

equitable title of the real estate in the contracts for deed forecloses any substantive

rights RCF has in future litigation and therefore, any procedural error RCF

advances is harmless. If the circuit court declined to substitute Arnoldy for RCF,

the outcome of this case remains the same: RCF appeals, we affirm the circuit

court’s ruling, RCF is stripped of its future litigation rights concerning their


                                           -12-
#26373, #26374

ownership interest of the real estate in the contracts for deed, and our decision is

binding on Arnoldy as transferee of RCF’s contract vendee rights. Therefore, the

circuit court did not err in substituting Arnoldy for RCF.

[¶25.]       Affirmed.

[¶26.]       GILBERTSON, Chief Justice, and KONENKAMP, ZINTER and

WILBUR, Justices, concur.




                                         -13-